DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   WORLDWIDE REALTY INVESTMENT CORP., JJ REALTY, LLC,
 CHILDREN OF AMERICA STERLING, LLC, CHILDREN OF AMERICA
  WILMINGTON, LLC, CHILDREN OF AMERICA WARRENTON, LLC,
 CHILDREN OF AMERICA CROFTON, LLC, CHILDREN OF AMERICA
        CHESTNUT HILL, LLC, and JAP3 HOLDINGS, LLC,
                        Appellants,

                                    v.

JAMES ANTHONY PERRETTY, III and JEANNE LINSKEY PERRETTY,
                      Appellees.

                              No. 4D18-1699

                          [October 11, 2018]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Charles E. Burton, Judge; L.T. Case
No. 502017DR001236XXXXSB.

  Kraig S. Weiss and Paul K. Silverberg of Silverberg & Weiss, P.A.,
Weston, for appellants.

  Lydia A. Worden and Jennifer E. Reisler of Beaulieu-Fawcett Law
Group, P.A., Delray Beach, for appellee Jeanne Linskey Perretty.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.